DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 01/19/2022. Claim 7 was amended. No claims were newly added. No claims were canceled.

Allowable Subject Matter
Claims 1-11 are allowed.
The claims have been allowed because the closest prior art fails to teach or disclose a rotary sub-assembly for pumping of drug fluid in a drug delivery device (claims 1-10), and a drug delivery device comprising a drug reservoir and the rotary sub-assembly of claim 1 (claim 11). 
Regarding claim 1, the closest prior art is Beard et al (U.S. Pat. 10,393,096 B2); Mawhirt et al (U.S. Pat. 5,494,420); Genoud et al (U.S. Pat. 9,222,470 B2); and Wattellier et al (U.S. Pat. 9,726,172 B2).
However, these prior art references fail to disclose or render obvious the limitation “at least a working portion of the cavity has a non-circular cross-section extending along a plane perpendicular to the longitudinal axis, the working portion being defined by first inwardly-offset segments of the housing side wall interconnected by second segments of the housing side wall, the first inwardly- offset segments spaced from the longitudinal axis by a constant or varying first radial distance, and the second segments spaced from the longitudinal axis by a constant or varying second radial distance that is greater than the first radial distance, wherein said first inwardly-offset segments of the housing side wall are disposed along regions of the side wall surrounding the two ports, and said second segments of the housing side wall are spaced apart from the two ports; and a plunger housed in the cavity defining a working chamber between the plunger and the housing side wall” such that “the plunger is sized and shaped such that when the working chamber is in fluid-flow communication with one of the two ports, a side wall of the plunger establishes a liquid-tight seal against the first inwardly-offset segment of the housing side wall surrounding the other port of the two ports, but does not establish a liquid-tight seal with the second segments of the housing side wall.”
Beard et al discloses rotary sub-assembly for pumping of drug fluid in a drug-delivery device; the sub-assembly includes a plunger configured to move in both longitudinal and rotational directions to create a working chamber in fluid communication with two ports (see Figs. 1-2). However, Beard fails to disclose the non-circular cross-section of the working chamber created by the inwardly-offset segments of the housing side wall. While Beard discloses a member 33 that creates a working chamber, this member does not create the claimed working chamber as described above (see Figs. 2a-2b illustrating that the working chamber has a circular cross-section).
Mawhirt et al discloses rotary sub-assembly for pumping of drug fluid in a drug-delivery device; the sub-assembly includes a plunger configured to move in both longitudinal and rotational directions to create a working chamber in fluid communication with two ports (see Figs. 1-2). The working chamber has a non-circular cross-section defined by the wall of the chamber and the flat surface 43 of the plunger 14. However, the working chamber is not defined by the inwardly-offset segments as recited above. 
Genoud et al discloses rotary sub-assembly for pumping of drug fluid in a drug-delivery device; the sub-assembly includes a plunger configured to move in both longitudinal and rotational directions to create a working chamber in fluid communication with two ports (see Fig. 1). The working chamber has sections 19, 21 that define zones for the ports. These sections 19, 21 could be considered to alter the cross-sectional area of the working chamber by forming a slight amount of material that protrudes into the otherwise-circular working chamber, in order to form a slightly non-circular chamber. However, these sections 19, 21 do not form the specific structure defining the inwardly-offset segments as recited above.
Wattellier et al discloses rotary sub-assembly for pumping of drug fluid in a drug-delivery device; the sub-assembly includes a plunger configured to move in both longitudinal and rotational directions to create a working chamber in fluid communication with two ports (see Figs. 12-14). However, Wattellier et al fails to disclose the non-circular cross-section of the working chamber created by the inwardly-offset segments of the housing side wall. 



Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered. Applicant has made amendments to claim 7, overcoming the previously applied claim objection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/31/2022